Exhibit 10.5

EXHIBIT D

SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE, dated as of April 11, 2013 (this “Guarantee”), made by
Krillion, Inc. and Screamin Media Group, Inc. (collectively and together with
any other entity that may become a party hereto as provided herein, individually
and collectively, the “Guarantor”, and together with the Company (as defined
below), the “Debtors”), in favor of the purchasers (collectively including such
purchasers’ successors, transferees and assigns, the “Purchasers”) signatory to
the Purchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Convertible Note and Warrant Purchase
Agreement (“Purchase Agreement”) dated on or about the date hereof by and
between Local Corporation, a Delaware corporation (the “Company”), and the
Purchasers, the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase from the Company, the Company’s 7%
Convertible Notes Due April 11, 2015 (the “Notes”), subject to the terms and
conditions set forth therein;

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company, and
as a condition to the Closing of the transactions contemplated by the Purchase
Agreement, and in order to induce the Purchasers to enter into and consummate
the transactions contemplated by the Purchase Agreement (including without
limitation purchasing the Notes and making the loans evidenced thereby), the
Company has agreed that the Guarantor would guaranty the Company’s obligations
under the Notes in accordance with the terms set forth in this Guarantee, the
Notes and Purchase Agreement; and

WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Notes;

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the applicable Purchase Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Purchasers as
follows:

1. Definitions. Unless otherwise defined herein, initially capitalized terms
defined in the Purchase Agreement and used herein shall have the meanings given
to them in the Purchase Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Guarantee shall refer
to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or



--------------------------------------------------------------------------------

several) due or to become due, or that are now or may be hereafter contracted or
acquired, or owing, of any Debtor to the Purchasers, including without
limitation all obligations under the Purchase Agreement, the Notes, the
Warrants, this Guarantee and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Purchasers as a preference, fraudulent transfer or otherwise, as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include without limitation: (i) principal of, and interest
on, the Notes and the loans extended pursuant thereto; (ii) any and all other
fees, indemnities, costs, obligations and liabilities of the Debtors from time
to time under or in connection with the Purchase Agreement, the Investor Rights
Agreement, the Notes, the Warrants, this Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith (“Transaction Documents”); and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

2. Guarantee.

(a) Guarantee.

(i) The Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably, guarantees to the Purchasers and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantor’s liability under
this Guarantee shall be unlimited, open and continuous for so long as this
Guarantee remains in force. For clarification, each Guarantor’s liability under
this Guarantee shall be joint and several.

(ii) Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of the Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Purchasers hereunder.

(iii) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.

(iv) No payment made by the Company, the Guarantor, any other guarantor or any
other Person or received or collected by the Purchasers from the Company, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be

 

2



--------------------------------------------------------------------------------

deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by the Guarantor in respect of the Obligations or any payment
received or collected from the Guarantor in respect of the Obligations), remain
liable for the Obligations until the Obligations are paid in full.

(b) Right of Contribution. Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, the Guarantor shall be entitled to seek and receive contribution from
and against any other Guarantor hereunder which has not paid its proportionate
share of such payment. Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2(c). The provisions of this Section 2(b) shall
in no respect limit the obligations and liabilities of the Guarantor to the
Purchasers, and Guarantor shall remain liable to the Purchasers for the full
amount guaranteed by the Guarantor hereunder.

(c) No Subrogation. Notwithstanding any payment made by the Guarantor hereunder
or any set-off or application of funds of the Guarantor by the Purchasers, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchasers against the Company or any other Guarantor or guarantee or right of
offset held by the Purchasers for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Company or any other Guarantor in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Purchasers by the Company on account
of the Obligations are paid in full. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations have not been paid in full, such amount shall be held by the
Guarantor in trust for the Purchasers, segregated from other funds of the
Guarantor, and shall, promptly following receipt by the Guarantor, be turned
over to the Purchasers in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Purchasers, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as the Purchasers
may determine.

(d) Amendments, Etc. With Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Purchasers may be
rescinded by the Purchasers and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Purchasers, and the Purchase
Agreement, the Notes and the other Transaction Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Purchasers may deem
advisable from time to time, and guarantee or right of offset at any time held
by the Purchasers for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.

(e) Guarantee Absolute and Unconditional. Guarantor waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations and notice
of or proof of reliance by the Purchasers upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them,

 

3



--------------------------------------------------------------------------------

shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Company and the Guarantor, on
the one hand, and the Purchasers, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Guarantor waives, to the fullest extent
permitted by law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company or the Guarantor with respect to
the Obligations. Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Purchase Agreement, the Notes or any other Transaction Document, any of the
Obligations or guarantee or right of offset with respect thereto at any time or
from time to time held by the Purchasers, (b) any defense, set-off or
counterclaim (other than a defense of payment and performance in full of the
Obligations) which may at any time be available to or be asserted by the Company
or any other Person against the Purchasers, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of the Guarantor under
the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Purchasers may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Purchasers to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Company, any other Guarantor or any other Person or to realize upon any such
guarantee or to exercise any such right of offset, or any release of the
Company, any other Guarantor or any other Person or any guarantee or right of
offset, shall not relieve the Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchasers against the
Guarantor. For the purposes hereof, “demand” shall include without limitation
the commencement and continuance of any legal proceedings.

(f) Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchasers upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

(g) Payments. Guarantor hereby guarantees that payments hereunder will be paid
to the Purchasers without set-off or counterclaim in U.S. dollars at the address
set forth or referred to in the Purchase Agreement.

3. Representations and Warranties. Guarantor hereby makes the following
representations and warranties to the Purchasers as of the date hereof:

 

4



--------------------------------------------------------------------------------

(a) Organization and Qualification. The Guarantor is an entity, duly organized,
validly existing and in good standing under the laws of the applicable
jurisdiction set forth on Schedule 1, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Guarantor has no subsidiaries other than those identified as such
on the Disclosure Schedules to the Purchase Agreement. The Guarantor is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of this Guaranty in any material respect, (y) have a material adverse
effect on the results of operations, assets, prospects, or financial condition
of the Guarantor, or (z) adversely impair in any material respect the
Guarantor’s ability to perform fully on a timely basis its obligations under
this Guaranty (a “Material Adverse Effect”).

(b) Authorization; Enforcement. The Guarantor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Guaranty by the Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Guarantor. This Guaranty has been duly executed and
delivered by the Guarantor and constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms.

(c) No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or Bylaws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii) such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

(d) Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person, except Square 1 Bank, in connection with the execution, delivery
and performance by the Guarantor of this Guaranty.

(e) Company’s Request. This Guarantee is executed at the Company’s request and
not at the request of the Purchasers.

 

5



--------------------------------------------------------------------------------

(f) Obtaining Company Information. The Guarantor has established adequate means
of obtaining from the Company on a continuing basis information regarding the
Company’s financial condition.

(g) Solvency. As of the date hereof and after giving effect to the transactions
contemplated hereby (a) the property of the Guarantor, at a fair valuation, will
exceed its debt; (b) the capital of the Guarantor will not be unreasonably small
to conduct its business; (c) the Guarantor will not have incurred debts, or have
intended to incur debts, beyond its ability to pay such debts as they mature;
and (d) the present fair salable value of the assets of the Guarantor will be
greater than the amount that will be required to pay its probable liabilities
(including debts) as they become absolute and matured. For purposes of this
subsection (g), “debt” means any liability on a claim, and “claim” means (i) the
right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (ii) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

4. Covenants.

(a) Actions. Guarantor covenants and agrees with the Purchasers that, from and
after the date of this Guarantee until the Obligations shall have been paid in
full, the Guarantor shall take, and/or shall refrain from taking, as the case
may be, each commercially reasonable action that is necessary to be taken or not
taken, as the case may be, so that no Event of Default is caused by the failure
to take such action or to refrain from taking such action by the Guarantor.

(b) Insurance. So long as the Notes remain outstanding, the Guarantor shall have
in full force and effect (a) insurance reasonably believed by the Guarantor to
be adequate on all assets and activities, covering property damage and loss of
income by fire or other casualty, and (b) insurance reasonably believed to be
adequate protection against all liabilities, claims and risks against which it
is customary for companies similarly situated as the Guarantor to insure.

(c) Compliance with Laws. So long as the Notes remain outstanding, Guarantor
will use reasonable efforts to comply with all applicable laws, rules,
regulations, orders and decrees of all governmental authorities, except to the
extent non-compliance (in one instance or in the aggregate) would not have a
Material Adverse Effect.

(d) Corporate Existence; Merger and Consolidation. So long as the Notes remain
outstanding, the Guarantor shall maintain their corporate existence. The
Guarantor shall not consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person, except to the same
extent that the Company is so permitted, and in accordance with the same
provisions applicable to the Company, in the Purchase Agreement or the Notes
(with the assumption of obligations applying to the assumption of the
obligations under this Guarantee).

 

6



--------------------------------------------------------------------------------

(e) Taxes. The Guarantor shall pay, and shall cause each of its subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Guarantor or the Purchasers.

(f) Stay, Extension and Usury Laws. The Guarantor covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Guarantee; and the
Guarantor (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay or impede the execution of any right herein
granted to the Purchasers, but shall suffer and permit the execution of every
such right as though no such law has been enacted.

(g) Negative Covenants. So long as any of the Obligations are outstanding,
unless the Purchasers shall otherwise consent in writing, Guarantor will not
directly or indirectly on or after the date of this Guarantee:

i. enter into, create, incur, assume or suffer to exist any indebtedness for
borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom;

ii. enter into, create, incur, assume or suffer to exist any liens of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom;

iii. amend its certificate of incorporation, bylaws or other charter documents
so as to adversely affect any rights of the Purchasers hereunder;

iv. repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

v. repay, repurchase or offer to repay, repurchase or otherwise acquire any
Indebtedness, other than regularly scheduled principal and interest payments as
such terms are in effect as of the Closing Date;

vi. repay, repurchase or offer to repay, repurchase or otherwise acquire any
indebtedness to any current or former employees, officers or directors of the
Guarantor or Company or such current or former employees’, officers’ or
directors’ affiliates;

vii. pay cash dividends or distributions on any equity securities of the
Guarantor;

 

7



--------------------------------------------------------------------------------

viii. enter into any transaction with any Affiliate of the Guarantor which would
be required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

ix. enter into any agreement with respect to any of the foregoing;

provided, however, that the Guarantor shall not be prohibited from undertaking
any of the actions described above that the Company is permitted to undertake
pursuant to the terms of the Purchase Agreement, Notes and any and all other
agreements or other documents entered into in connection with the financings
contemplated by the Purchase Agreement.

5. Security Agreement.

(a) Grant of Security Interest. Each Guarantor hereby grants and pledges to the
Purchasers a continuing security interest in the Collateral (as defined below)
to secure prompt repayment of any and all Obligations and to secure prompt
performance by the Debtors of their covenants and duties under the Transaction
Documents. Except for Permitted Liens (as defined in the Notes), each such
security interest constitutes a valid, second priority security interest in the
presently existing Collateral, and will constitute a valid, second priority
security interest in later-acquired Collateral. Such security interest shall
have second priority only to Square 1. Each Guarantor also hereby agrees not to
sell, transfer, assign, mortgage, pledge, lease, grant a security interest in,
license (other than in the ordinary course of Guarantors’ business), or encumber
any of its Intellectual Property. Notwithstanding any termination of this
Agreement or of any filings undertaken related to Purchasers’ rights under the
Codes, the Purchasers’ Lien (as defined in the Notes) on the Collateral shall
remain in effect for so long as any Obligations are outstanding.

(b) Perfection of Security Interest. Each Guarantor authorizes Purchasers to
file at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of such Guarantor of the kind pledged hereunder, and
(ii) contain any other information required by the Codes for the sufficiency of
filing office acceptance of any financing statement, continuation statement, or
amendment, including whether any Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, if applicable. Debtors shall have possession of the Collateral,
except where expressly otherwise provided in this Guaranty. Where Collateral is
in possession of a third party bailee, Debtors shall take such steps as
Purchasers reasonably request for Purchasers to, subject to the rights of Square
1 or the rights of the Debtors under the Square 1 Loan Documents (as defined in
the Notes) (i) obtain an acknowledgment, in form and substance satisfactory to
Purchasers, of the bailee that the bailee holds such Collateral for the benefit
of Purchasers, and (ii) obtain “control” of any Collateral consisting of
investment property, deposit accounts, letter-of-credit rights or electronic
chattel paper (as such items and the term “control” are defined in Revised
Article 9 of the Uniform Commercial Code) by causing the securities intermediary
or depositary institution or issuing banks to execute a control agreement in
form and substance satisfactory to Purchasers. Debtors will not create any
chattel paper without placing a legend on the chattel paper acceptable to
Purchasers indicating that Purchasers have a security interest in the chattel
paper (together with Square 1 (if applicable)). Debtors shall take such other
actions as Purchasers request to perfect their security

 

8



--------------------------------------------------------------------------------

interests granted under this Guarantee. The Debtors shall pay any and all third
party expenses incurred by the Purchasers in connection with the preparation and
filing of any such perfection documents. Each Debtor represents and warrants
that all of the representations and warranties contained in the Square 1 Loan
Documents with respect to the Collateral are true and correct as of the date
hereof, and each Debtor agrees to comply with all of the obligations contained
in the Square 1 Loan Documents with respect to the Collateral. In the event the
Square 1 Facility is repaid in full, each Guarantor shall enter into an
additional security agreement with respect to the Collateral in form and
substance reasonably satisfactory to the Purchasers.

(c) Collateral Definitions.

“Collateral” means the property described on Annex A attached hereto and all
Negotiable Collateral to the extent not described on Annex A, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including without
limitation under the Codes), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the Internal Revenue Code of 1986, as amended, and
the regulations thereunder), in excess of 65% of the voting power of all classes
of capital stock of such controlled foreign corporations entitled to vote, or
(iv) property (including any attachments, accessions or replacements) that is
subject to a Lien (as defined in the Notes) that is permitted pursuant to clause
(b) of the definition of Permitted Liens (as defined in the Notes), if the grant
of a security interest with respect to such property pursuant to this Guarantee
would be prohibited by the agreement creating such Permitted Lien or would
otherwise constitute a default thereunder, provided, that such property will be
deemed “Collateral” hereunder upon the termination and release of such Permitted
Lien.

“Codes” means the New York and Delaware Uniform Commercial Codes as amended or
supplemented from time to time.

“Negotiable Collateral” means all of each Guarantor’s present and future letters
of credit of which it is a beneficiary, drafts, instruments (including
promissory notes), securities, documents of title, and chattel paper, and such
each Guarantor’s books and records relating to any of the foregoing.

6. Miscellaneous.

(a) Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Purchasers.

(b) Notices. All notices, requests and demands to or upon the Purchasers or the
Guarantor hereunder shall be effected in the manner provided for in the Purchase
Agreement, provided that any such notice, request or demand to or upon the
Guarantor shall be addressed to the Guarantor at its notice address set forth on
Schedule 1.

 

9



--------------------------------------------------------------------------------

(c) No Waiver by Course of Conduct; Cumulative Remedies. The Purchasers shall
not by any act (except by a written instrument pursuant to Section 6(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Purchasers any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Purchasers of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Purchasers would otherwise have on any future
occasion. The rights and remedies provided herein are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

(d) Enforcement Expenses; Indemnification.

(i) Guarantor agrees to pay, or reimburse the Purchasers for, all costs and
expenses incurred in collecting against the Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which the Guarantor is a
party, including without limitation the reasonable fees and disbursements of
counsel to the Purchasers.

(ii) Guarantor agrees to pay, and to save the Purchasers harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.

(iii) Guarantor agrees to pay, and to save the Purchasers harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Purchase Agreement.

(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement, the Notes and the
other Transaction Documents.

(e) Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of Guarantor and shall inure to the benefit of the Purchasers and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Purchasers.

(f) Set-Off. Guarantor hereby irrevocably authorizes the Purchasers at any time
and from time to time while an Event of Default under any of the Transaction
Documents shall have occurred and be continuing, without notice to the Guarantor
or any

 

10



--------------------------------------------------------------------------------

other guarantor, any such notice being expressly waived by Guarantor, to set-off
and appropriate and apply any and all deposits, credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Purchasers to
or for the credit or the account of the Guarantor, or any part thereof in such
amounts as the Purchasers may elect, against and on account of the obligations
and liabilities of the Guarantor to the Purchasers hereunder and claims of every
nature and description of the Purchasers against the Guarantor, in any currency,
whether arising hereunder, under the Purchase Agreement, any other document
entered into in connection therewith, as the Purchasers may elect, whether or
not the Purchasers have made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
Purchasers shall notify the Guarantor promptly of any such set-off and the
application made by the Purchasers of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Purchasers under this Section are in addition to
other rights and remedies (including without limitation other rights of set-off)
which the Purchasers may have.

(g) Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by fax or
PDF), and all of said counterparts taken together shall be deemed to constitute
one and the same instrument.

(h) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

(j) Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantor and the Purchasers with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

(k) Governing Law. This guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York without regard
to any principles of conflicts of laws.

(l) Submission to Jurisdictional; Waiver. Guarantor hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
located in New York, New York, the courts of the United States of America
located in New York, New York, and appellate courts from any thereof;

 

11



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Schedule 1 below or at such other address of which the
Purchasers shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

(m) Acknowledgements. Guarantor hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;

(ii) the Purchasers have no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantor, on the one
hand, and the Purchasers, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby between
the Guarantor and the Purchasers.

(n) Release of Guarantor. Subject to Section 2, Guarantor will be released from
all liability hereunder concurrently with the repayment in full of all amounts
owed under the Purchase Agreement, the Notes and the other Transaction
Documents.

(o) Waiver of Jury Trial. GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF,
THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

KRILLION, INC. By:  

/s/ Kenneth S. Cragun

Name:   Kenneth S. Cragun Title:   CFO SCREAMIN MEDIA GROUP, INC. By:  

/s/ Kenneth S. Cragun

Name:   Kenneth S. Cragun Title:   CFO

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTOR

The following are the names, notice addresses, jurisdiction of organization and
percentage ownership of Guarantor by the Company.

 

NAME

  

ADDRESS FOR NOTICE

   JURISDICTION
OF
INCORPORATION      PERCENTAGE OWNED BY
COMPANY  

KRILLION, INC.

  

7555 Irvine Center Drive

Irvine, CA 92618

     Delaware         100 % 

SCREAMIN MEDIA GROUP, INC.

  

7555 Irvine Center Drive

Irvine, CA 92618

     Delaware         100 % 

 

14



--------------------------------------------------------------------------------

ANNEX A

 

DEBTOR:    KRILLION, INC. SECURED PARTIES:    THE TAIL WIND FUND LTD.   
WOLVERINE FLAGSHIP FUND TRADING LIMITED

ANNEX A

COLLATERAL DESCRIPTION ATTACHMENT TO SECURITY AGREEMENT

CONTAINED IN SECTION 5 OF SUBSIDIARY GUARANTEE

All personal property of KRILLION, INC. (herein referred to as “Debtor”) whether
presently existing or hereafter created or acquired, and wherever located,
including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including without
limitation all Patents, Trademarks, Copyrights, Intellectual Property Licenses,
goodwill, payment intangibles and software), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Article 9 of the
Uniform Commercial Code-Secured Transactions.

As used herein, the following initially capitalized terms shall have the
following meanings:

“Copyrights” means any and all copyrights and copyright registrations, including
without limitation the copyright registrations and recordings listed on Schedule
I attached hereto, if any, and (i) all reissues, continuations, extensions or
renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect thereto, subject to payment
to any co-owner of its, his or her share thereof, including without limitation
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Intellectual Property Licenses” means any and all rights under or interest in
any Patent, Trademark, Copyright or other intellectual property under a license
agreement, whether verbal or in writing, regardless of whether Debtor is a
licensee or licensor under any such license agreement, including without
limitation all the intellectual property licenses listed on Schedule I attached
hereto, if any, and also including without limitation software license
agreements with



--------------------------------------------------------------------------------

any other party, and also including all of the Debtor’s rights corresponding to
Debtor’s Intellectual Property Licenses throughout the world, but specifically
excluding any immaterial license agreements where debtor is the licensee and the
grant of a security interest therein is prohibited without further action, where
“immaterial” shall refer to license agreements which are not essential to the
Seller’s operations as a whole and which do not constitute a material value to
the Seller.

“Patents” means any and all patents and patent applications, including without
limitation the patents and patent applications listed on Schedule I hereto and
all continuations, divisionals, provisionals, continuations in part, or reissues
of applications related to patents thereon, and (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable under and with respect thereto, subject to payment to any co-owner or
inventor of its, his or her share thereof, including without limitation payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Trademarks” means any and all trademarks, trade names, trade styles, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including without limitation the registered
trademarks listed on Schedule I hereto, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, subject to payment to any co-owner of its, his
or her share thereof, including without limitation payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of the Debtor’s
business symbolized by the foregoing and connected therewith, and (v) all of the
Debtor’s rights corresponding thereto throughout the world.

 

16



--------------------------------------------------------------------------------

SCHEDULE I

Patents and Patent Applications

None.

Trademarks and Trademark Applications

 

Owner

   Trademark    Country    Status    Application/
Serial
Number    Filing
Date    Issuance
Date    Registration
Number

Krillion, Inc.

   Krillion    US    Live    77112647    2/21/2007    11/25/2008    3537769

Intellectual Property Licenses

Krillion, Inc. is licensee pursuant to that March 20, 2012 Agency Agreement
between itself and Channel Intelligence, Inc.

Krillion, Inc. is licensee pursuant to that August 27, 2007 API Agreement
between itself and Shopping.com, Inc.

Krillion is licensor pursuant to that Krillion Partner Program Agreement dated
January 1, 2012 between itself and Electrolux Home Products, Inc.

Krillion is licensee pursuant to that API Co-Brand Agreement dated October 7,
2008 between itself and Pricegrabber.com, Inc.

 

17



--------------------------------------------------------------------------------

DEBTOR:    SCREAMIN MEDIA GROUP, INC. SECURED PARTIES:    THE TAIL WIND FUND
LTD.    WOLVERINE FLAGSHIP FUND TRADING LIMITED

ANNEX A

COLLATERAL DESCRIPTION ATTACHMENT TO SECURITY AGREEMENT

CONTAINED IN SECTION 5 OF SUBSIDIARY GUARANTEE

All personal property of SCREAMIN MEDIA GROUP, INC. (herein referred to as
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including without
limitation all Patents, Trademarks, Copyrights, Intellectual Property Licenses,
goodwill, payment intangibles and software), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Article 9 of the
Uniform Commercial Code-Secured Transactions.

As used herein, the following initially capitalized terms shall have the
following meanings:

“Copyrights” means any and all copyrights and copyright registrations, including
without limitation the copyright registrations and recordings listed on Schedule
I attached hereto, if any, and (i) all reissues, continuations, extensions or
renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable under and with respect thereto, subject to payment
to any co-owner of its, his or her share thereof, including without limitation
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements thereof, (iii) the right to sue for
past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Intellectual Property Licenses” means any and all rights under or interest in
any Patent, Trademark, Copyright or other intellectual property under a license
agreement, whether verbal or in writing, regardless of whether Debtor is a
licensee or licensor under any such license agreement, including without
limitation all the intellectual property licenses listed on Schedule I attached
hereto, if any, and also including without limitation software license
agreements with

 

18



--------------------------------------------------------------------------------

any other party, and also including all of the Debtor’s rights corresponding to
Debtor’s Intellectual Property Licenses throughout the world, but specifically
excluding any immaterial license agreements where debtor is the licensee and the
grant of a security interest therein is prohibited without further action, where
“immaterial” shall refer to license agreements which are not essential to the
Seller’s operations as a whole and which do not constitute a material value to
the Seller.

“Patents” means any and all patents and patent applications, including without
limitation the patents and patent applications listed on Schedule I hereto and
all continuations, divisionals, provisionals, continuations in part, or reissues
of applications related to patents thereon, and (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable under and with respect thereto, subject to payment to any co-owner or
inventor of its, his or her share thereof, including without limitation payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements thereof, and (iv) all of the Debtor’s
rights corresponding thereto throughout the world.

“Trademarks” means any and all trademarks, trade names, trade styles, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including without limitation the registered
trademarks listed on Schedule I hereto, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, subject to payment to any co-owner of its, his
or her share thereof, including without limitation payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of the Debtor’s
business symbolized by the foregoing and connected therewith, and (v) all of the
Debtor’s rights corresponding thereto throughout the world.

 

19



--------------------------------------------------------------------------------

SCHEDULE I

Patents and Patent Applications

None.

Trademarks and Trademark Applications

None.

Intellectual Property Licenses

None.

 

20